213 U.S. 174
29 S.Ct. 465
53 L.Ed. 752
W. J. MURRAY, John McSween, and Avery Patton, as the  State Dispensary Commission, Plffs. in Err.,v.STATE OF SOUTH CAROLINA EX REL. A. W. RAY, Trustee.
No. 605.

Argued and submitted February 26 and March 1, 1909.
Decided April 5, 1909.
Messrs. W. F. Stevenson and D. S. Matheson for plaintiffs in error.
Mr. D. C. Ray for defendant in error.
Mr Justice White delivered the opinion of the court:


1
This is a proceeding in mandamus, commenced in the supreme court of the state of South Carolina, to compel the commission appointed under the authority of the act of the general assembly of that state, approved February 16, 1907, providing for the winding up of the affairs of the state dispensary, to comply with an act of the general assembly, approved February 24, 1908, requiring the payment of a certain judgment out of the funds in the hands of the commission. It was set up in justification of the refusal to obey the command of the statute that the commission was restrained and enjoined from paying out the fund by orders of the circuit court of the United States, made in the suits of the Wilson Distilling Company and the Fleischmann Company, the validity of which orders was the subject of consideration in the case of Murray v. Wilson Distilling Co. No. 625, this term, just decided. [213 U. S. 151, 53 L. ed. ——, 29 Sup. Ct. Rep. 458.] Upon the authority of the decision in 79 S. C. 316, 60 S. E. 928, the supreme court of South Carolina held that the return of the commission was insufficient, and ordered a peremptory mandamus to issue. A writ of error was thereupon prosecuted from this court, upon the theory that the court below had declined to give full faith and credit to the orders and decrees of the circuit court of the United States in the cases mentioned.


2
The determination of the questions of a Federal nature arising in this case is controlled by the decision made in Murray v. Wilson Distilling Co. No. 625, this term, heretofore referred to, and, upon the authority of that decision, the judgment of the Supreme Court of South Carolina is affirmed.


3
The CHIEF JUSTICE took no part in the consideration or disposition of this case.